DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/JP2018/042359, filed November 15, 2018, which claims priority under 35 USC 119(a)-(d) from Japanese Application JP2017-220777, filed November 16, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) dated August 13, 2020 and September 21, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

STATUS OF CLAIMS
Claims 1-14 and 16-20 are pending in the instant application, according to the claim set filed with the application on May 13, 2020.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the 
The application has been amended as follows: 

The Abstract dated May 13, 2020 is amended as follows to bring it to a single paragraph and clarify the second sentence:

An object of the present invention is to provide a controlled-release preparation containing 2-{4-[N-(5,6- diphenylpyrazin-2-yl)-N-isopropylamino]butyloxy}-N- (methylsulfonyl)acetamide as an active ingredient and having an excellent release property.
Another object of the present invention is to provide a 
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is, for example, CN107811994, which describes diphenyl pyrazine compound, Selexipag, required by the instantly claimed composition.  The prior art teaches the use of selexipag as a pulmonary hypertension drug, and further teaches a controlled release layer coating solution.  The prior art formulation does not teach the required water soluble polymer, nor the functional starch or the required pH.  Nothing in the prior art would have suggested the changes necessary to arrive at the instantly claimed invention, as there was no specific indication that would have suggested the addition of these two particular substances to yield the specifically required pH as claimed.  Therefore, the claimed invention is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-14 and 16-20 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699